IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


CHARLES J. WALSH III, LAURA BLAU             :   No. 477 EAL 2021
AND PHILADELPHIA COMMUNITY                   :
DEVELOPMENT COALITION                        :
                                             :   Petition for Allowance of Appeal
                                             :   from the Order of the
              v.                             :   Commonwealth Court
                                             :
                                             :
TERESA F. ISABELLA AND 325 S. 18TH           :
STREET, LLC                                  :
                                             :
                                             :
PETITION OF: 325 S. 18TH STREET, LLC         :


                                      ORDER



PER CURIAM

      AND NOW, this 13th day of April, 2022, the Application for Leave to Amend

Petition for Allowance of Appeal is GRANTED and the Petition for Allowance of Appeal

is DENIED.